Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 1 of 11




           EXHIBIT A
                      Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 2 of 11

Public Access to Court Information - Case Search


Case Information
Case Number:                 S-1400-CV-202000680
Title:                       TERRY CORDERO PLAINTIFF vs A                                           Category:                           Civil
Court:                       Yuma County Superior                                                   Filing Date:                        12/14/2020
Judge:                                                                                              Disposition Date:

ARIZONA CVS STORES, LLC DEFENDANT - D 1
TERRY CORDERO PLAINTIFF - P 1
JEFFREY L VICTOR ATTORNEY - Y 1

Case Activity
Date                Description                                                                                                                    Party
12/14/2020          SUMMONS: SUMMONS                                                                                                               D1
12/14/2020          COMPLAINT: Complaint                                                                                                           P1
12/14/2020          ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT                                                                    P1
12/14/2020          SUMMONS: SUMMONS                                                                                                               P1
12/14/2020          INDICATOR: DISCOVERY TIER 3                                                                                                    P1




Document Search
For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
For more information about the eAccess portal please visit: https://www.azcourts.gov/eaccess.

NOTES:
Internet Explorer 10 Users: Case details will not display properly unless you switch to Compatibility View.
How?
The following case types are excluded from search results: sealed cases, cases involving un-served Orders of Protection, mental health and
probate cases, victim and witness data. Juvenile incorrigible/delinquency case information also cannot be viewed on this website; however other types
of cases in which juveniles are parties, such as traffic cases, may be displayed. Certain administrative functions carried out by superior court clerk's
offices in each county are not included in this website, such as passport application processing and private process server registration. Charges
stemming from local ordinance violations are not included.

Please be aware of the following limitations of the case records displayed:
• The information may not be a current, accurate, or complete record of the case.
• The information is subject to change at any time.
• The information is not the official record of the court.
• Not all cases from a participating court may be included.
• The information should not be used as a substitute for a thorough background search of official public records.

The user is responsible for verifying information provided on this website against official court information filed at the court of record. Use
of this website shall indicate agreement by the user that the Arizona judiciary, including its courts, divisions, officers, and employees, shall not be liable
for any loss, consequence, or damage resulting directly or indirectly from the use of any of the information available through this website and that the
Arizona judiciary does not provide any warranty, express or implied, that the information provided is accurate, current, correct, or complete.

Data available on this web site is updated frequently and can be provided via electronic media for an annual subscription fee. If interested, please
Contact Us.

Case info is updated on this website weekly. Information is updated each Friday to reflect case information through the Wednesday of the
same week.
           Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 3 of 11

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    12/29/2020
                                                                                                    CT Log Number 538813327
TO:          Serviceof Process
             CVS Health Companies
             1 Cvs Dr Mail Code 1160
             Woonsocket, RI 02895-6146

RE:          Process Served in Arizona

FOR:         Arizona CVS Stores, L.L.C. (Domestic State: AZ)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Terry Cordero, etc., Pltf. vs. Arizona CVS Stores, LLC, etc., et al., Dfts.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # S1400CV202000680
NATURE OF ACTION:                                 Personal Injury - Vehicle Collision
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Phoenix, AZ
DATE AND HOUR OF SERVICE:                         By Process Server on 12/29/2020 at 09:28
JURISDICTION SERVED :                             Arizona
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/29/2020, Expected Purge Date:
                                                  01/03/2021

                                                  Image SOP

                                                  Email Notification, Serviceof Process service_of_process@cvs.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  3800 N. Central Avenue
                                                  Suite 460
                                                  Phoenix, AZ 85012
                                                  800-448-5350
                                                  MajorAccountTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / ZB
       Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 4 of 11
                                 1,1




itgiSdigiatikfffy:faihelakey ty*ittot
MailingAddfessr54251:.E.;13k11 itgaik Suite
045:State,Zit.:C.:Wg-;S:o.ofts:d41o„Az 8323:4,
thognwil5A.P.r,(602)14.0)700.0
t,': M.':411*.datt$:v4ittirtramgotéôm
                                     At-0MS(
      AttdriteD StaTte BaiNinñbeTr 913,112„:1Ssttirtg 5t,:llfg:i L.



   te tbratts:i
 :s Phi.11
        1                                                                           S'140tYCV20`21100680
 Ifr• „
        nCVS tqrs,L1
 1)groxi     l(4)k

U.A.a.zo.a0V4S.
 V.SM,.. 0;100$.:01
                  .               MEW E                _Mr
 AFFE1TS YOUR       HT'S READ THISStJMMONS CAREFULLY,.AVY01111)0
 NOTU4DERSThD IT1 CONTACT A ATTORNEV FORLECktADVICE
        I wsiiitfii   bèen.fifed agiiii§frotitA .6:670                                     niiiitif?aliefg were
             Pogymwithftlii.§4Px.PAPIP.
.& 1f      tI dc      w: .Arit)a-cjAftwiittatcehvggaiiis'ryxi:imiti;io-tit:yOD'ti            ifilWkft
                                                   yditilfarydritie it-Fl1iatis1ine6t:,276 file yoii
     Anwertaké 5r 'S'effc14116,0:abeff-tii'f:C.Idik6111h6 Supenor CtifirA. 250 W 2hd Streets Yuma,
                   0.4,:kritedt001041wfuto yourAtmolitimigh:oficordtifzel';',$Aravtuova:
     Le1ocitooialliiig4.S,Mstem.Viat iiitil.AWW,W,:zazeouris.,;.-goWonstinTgitifoianation:
     ma.A,000:0,iTi2;ci,   A n • -1Q IF.                                                              „
                                          pis/ . gr. part.,a,!..theP1ainnfQf theaddr s listed onthe top

            14611,ifo;iiddife                                            electronic Adeef§.-t&Affe :deetiffieritS,
     Itrttitsxase,
 A. Intik inijogatidiWoih-eti.otid 7d.ft         wvell oitott;wilailif gic-Ife.or
             yout4iioverftitist&fifta :Wit TT       - '14enErai,•‘
    .dateotreficenotcöuhtthg the daysitseivite,,lt
     W M,servej MY911,:9111.1.40/1             .4.9.4r4,11.§WATATMO;filed witlim
     ¶FIIRTY 0)GLE DAR DAYS frornjhe d10.0.115grx4ggxmitioP.Atit1gsittl* dgrof,
        tAtke,                                                                                               •
      Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 5 of 11




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance ofa scheduled court proceeding.


        GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of YUMA




SIGNED AND SEALED this date:December 14, 2020

Lynn Fazz
Clerk of Superior Court

By:FBAUDER
Deputy Clerk




                                              2
                                           Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 6 of 11




                                    In the Superior Court of the State of Arizona
                                    In and For the County of Yuma

                                    Plaintiff's Attorney:
                                    Jeffrey L Victor
                                    Bar Number: 013132, issuing State: AZ
                                    Law Firm: Jeffrey L. Victor, P.C.
                                    5425 E. Bell Road, Suite 121
                                    Scottsdale, AZ 85254
                                    Telephone Number: (602)749-0900
                                    Email address: victoratty@aol.com


                                    Plaintiff:
                                    Terry Cordero
                                    5425 E. Bell Road, Suite 121
                                    Scottsdale, AZ 85254


                                    Defendant:
                                    Arizona CVS Stores, LLC
                                    c/o C T Corporation System, Stat. Agent 3800 N. Central Ave, Ste. 460
                                    Phoenix, AZ 85012


                                    Discovery Tier t3


                                    Case Category: Tort Non-Motor Vehicle
                                    Case Subcategory: Premises Liability
AZturboCourtgov Form Set #5238925
     Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 7 of 11
                                                                                                F112D
                                                                                              Lynn Fazz
                                                                                      CLERK,SUPERIOR COURT
                                                                                        12/14/2020 4:52PM
                                                                                            BY:FBAUDER
                                                                                               DEPUTY

                                                                                      Case No.: S1400CV202000680
1 JEFFREY L.VICTOR,P.C.                                                             HON.HON LARRY KENWORTHY
   Attorney at Law
2 5425 E. Bell Rd., Ste 121
   Scottsdale, Arizona 85254
3 (602)749-0900
   victoratty@,aol.com
4
   Jeffrey L. Victor - 013132
5 Attorneyfor Plaintiff

6                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

7                                IN AND FOR THE COUNTY OF'YUMA

 8
     TERRY CORDERO,a single woman,                       Case No.
9
                    Plaintiff,
10                                                                     COMPLAINT
            VS.
                                                               (Tort —Non-Motor Vehicle)
11
   ARIZONA CVS STORES,LLC,an Arizon
   limited liability company; JOHN DOES I-X;                          Tier 3 Discovery
12
   JANE DOES I-X; ABC CORPORATIONS
   I-X; and XYZ PARTNERSHIPS I-X,
13
                    Defendants.
14

15
            Plaintiff Terry Cordero, by and through her counsel undersigned, and for her Complaint
16
     against Defendants,states and alleges as follows:
17
            1.      Plaintiff is now, and at all times relevant hereto, have been a resident of the State of
18
     Washington; and that all events leading to this cause of action occurred in Yuma County, State of
19
     Arizona.
20
            2.      This is a Discovery Tier 3 case.
21
            3.      At all times mentioned herein, Defendant Arizona CVS Stores, LLC ("Defendant
22
     CVS")is an Arizona limited liability company, authorized to do and doing substantial business
23
     in Ytuna County, State of Arizona. Defendant CVS, acting through its agents and/or servants
24

25
     Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 8 of 11




 1   and/or employees, caused an event to occur in the State of Arizona which is the subject of this

 2 lawsuit.

 3          4.      Defendants John Does I-X, Jane Does I-X, ABC Corporations I-X, and XYZ

 4 Partnerships I-X are various individuals, corporations, partnerships, officers, principals, affiliates,

 5 trustees, trainees, employees, partners, agents, or representatives of the named Defendants herein,

 6 who have contributed to the negligence alleged herein. The true names of the fictitious Defendants

 7 are unknown to the Plaintiff at this time and at such time as the true names of said Defendants are

 8 ascertained, Plaintiff will seek leave of this Court to substitute them for the fictitious name in which

 9 they are sued.

10          5.      Defendant CVS owns a retail establishment, located at 2800 South 4th Avenue,

1 1 City of Yuma, State of Arizona [the "Premises"]. Defendant utilizes the Premises at said

12 location and occupies the same for the purpose of conducting retail sales of consumer products.

13          6.      Defendant CVS was at all times material hereto responsible for ensuring the

14 maintenance ofthe Premises.

15          7.      On November 2, 2019, Plaintiff was on the lawfully on the Premises to obtain a

16 flu shot.

17          8.      While she was there, Plaintiff found an item that she needed pricing and

18 approached the cashier for help.

19          9.      The cashier directed Plaintiffto the price scanner.

20           10.    As Plaintiff made her way to the scanner, she tripped over a merchandise basket that

21   had been left unattended on the sales floor, causing Plaintiff to fall, and thus sustaining severe and

22 debilitating injuries.

23           11.    Defendants, and each of them, owed a duty of care to Plaintiffs to discover

24 dangerous conditions; to keep the Premises in a safe condition that are not in the nature of hidden
                                                      -2-
25
     Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 9 of 11




 1 dangers, traps or pitfalls, which are not readily observable; and to warn of such dangers if they

2 have reason to believe that a visitor will enter the area. The merchandise basket being left on the

3 floor was such a dangerous condition and Defendant negligently failed to warn of and/or protect

4 Plaintifffrom such dangers.

5           12.    Defendant either had actual knowledge of the referenced dangers or said

6 Defendant lacked actual knowledge of the referenced dangers, which had existed so long a time

 7 prior to Plaintiff's trip and fall that Defendant in the exercise of due care could and should have

 8 known and had knowledge of the referenced dangers

 9          13.     The fall and the injuries to Plaintiff were caused solely by Defendants' negligent

10 failure to comport with the standard of care owed to Plaintiff, to keep its Premises reasonably

1 1 free of conditions which could cause injuries.

12          14.     The negligence of Defendants at the above time and place among other things

13 consisted ofthe following:

14                 a.      Carelessly and negligently permitting and allowing the merchandize to

15 remain on the floor, for an inordinate amount oftime;

16                 b.      Carelessly and negligently failing to warn Plaintiff of the danger of the

17 merchandise basket on the floor;

18                 c.      Failing properly to maintain the Premises, particularly in the area of the

19 trip and fall, in a safe condition; and

20                 d.      Failing to properly and adequately supervise and oversee the grounds as to

21 prevent hidden dangers on its Premises.

22           15.    As a direct and proximate result of the negligence and carelessness of all

23 Defendants, Plaintiff incurred severe injuries, which have caused her to suffer and possibly

24 continue to suffer great pain and have injured her general health.
                                                     -3-
25
     Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 10 of 11




 1            16.   As a further direct and proximate result of the negligence and carelessness of all

2 Defendants, Plaintiff's injuries may be permanent and that in all reasonable probability the

 3 effects of her injuries may become worse as she grows older.

4             17.   As a further direct and proximate result of the negligence and carelessness of all

 5 Defendants, Plaintiff has incurred medical bills in an amount which will be proven at trial and

6 may incur future medical expenses.

 7           WHEREFORE,the amount in controversy exceeds the jurisdictional requirements of this

 8 Court, Plaintiff prays that this Court grant her judgment against the Defendants, jointly and

 9 severally, as follows:

10           2.     For all sums representing costs of medical expenses and other special expenses

11    incurred, plus an amount to be determined as and for any reasonable future medical expenses that

12 may be incurred by the Plaintiff as a result ofthe injuries sustained;

13           3.     For general damages to be awarded to Plaintifffor the physical and mental    pain,

14 suffering and anguish suffered, plus reasonable future damages for Plaintiff's mental pain, suffering

15 and anguish in a fair and equitable amount to be determined at trial;

16           4.     For an award ofPlaintiff's costs incurred herein; and

17           5.     For such other and further relief as the Court deemsjust and proper in the premises.

18                  RESPECTFULLY SUBMITTED this 14th day of December,2020.

19                                                JEFFREY L. VICTOR,P.C.

20
                                                  /s/Jeffrey L. Victor
21                                                Jeffrey L. Victor, Esq.
                                                  Attorneyfor Plaintiff
22

23

24
                                                     -4-
25
       Case 2:21-cv-00088-DJH Document 1-3 Filed 01/18/21 Page 11 of 11
                                                                                              f.1441?.;
                                                                                            .
                                                                                            1 1.CW4-#7,
                                                                                  2IX:Rir.4,Sii-PERioRzgouRT
                                                                                     i2/1kIty2.04321,14

 keitgadAttifillieffilifitAffNy •Vktpr:
 kidiffirgAdzifegg 1420:Ellfe11.RP.44:3,%Ate:::21                                 z4: 1q4kAltoWag#1050
      SiAtgi.4r..Qosk,;-Oeotfsdgt,AZ t5254,
 Pais_mg.Nwnliex(6.(1;2)144±69611
 Vg1114-00gNictqf.g0:49'Ag-9,r11
 FE:11 toprosoalifg Satx*Wcitityaft Atfottioy.
 trfAtrotht0 StateB uuiiber 0134.4 wiikg St



                                        A'NDif R


                                                          teast;go.

                fSitgOS.L
15.dteiti`
:


teatittkiirit talb4Waie ditteAditeittiiiik diAdly ifitfailiffittatifoiS get teitit i5,!ftfie
lesg jkkkgrvtiNdie,e for the YiimAge.untyiSupefior'EbuitandjThiithercerWthati
'this case IS NTsuijecFto comp                                               72              of
 the Arizoñ kireiZEdiVitileotelititife;


 ROPECT

                                    By:liffityllitotoagfi
                                                             itOt Plaintiff
